NEWS RELEASE For Immediate Release August 28, 2009 CRTC approves transfer of CHCH and CJNT conventional licences WINNIPEG –Canwest Global Communications Corp. (“Canwest” or the “Company”) announced today that the Canadian Radio-television and Telecommunications Commission (“CRTC”) has approved the transfer of ownership of licences relating to CHCH-TV in Hamilton (“CHCH”) and CJNT-TV in Montreal (“CJNT”) to an affiliated company of television broadcaster Channel Zero Inc. (“Channel Zero”). Canwest’s subsidiary, Canwest Television Limited Partnership, announced on June 30, 2009 it had entered an agreement to sell CHCH and CJNT to Channel Zero. The CRTC decision satisfies all outstanding conditions to the completion of a sale, which is scheduled to occur on August 30, 2009. Forward Looking Statements: This news release contains certain forward-looking statements about the objectives, strategies, financial conditions, results of operations and businesses of Canwest. Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions. These statements are based on our current expectations about our business and the markets in which we operate, and upon various estimates and assumptions. The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate. As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.
